internal_revenue_service index no number release date department of the treasury p o box ben franklin station washington dc person to contact telephone number refer reply to cc dom p si - plr-119572-98 date date re legend taxpayer company y charity z b w bank bank this is in response to a letter dated date and subsequent correspondence submitted on behalf of the taxpayer requesting the following rulings the annuity amount to be paid annually for charitable purposes from each charitable_lead_annuity_trust clat created under article vii of the proposed trust agreement will constitute a guaranteed_annuity_interest within the meaning of sec_2055 of the internal_revenue_code and sec_20_2055-2 of the estate_tax regulations therefore on the taxpayer’s death an estate_tax charitable deduction will be allowed under sec_2055 for the present_value of each guaranteed_annuity_interest determined in accordance with sec_20_2055-2 with respect to each clat an income_tax deduction will be allowed under sec_642 for the amount actually paid to the charitable_beneficiary in a calendar_year the unitrust_amount to be paid annually for charitable purposes from each charitable_lead_unitrust trust clut created under article viii of the proposed trust agreement will constitute a unitrust_interest within the meaning of sec_2055 and sec_20_2055-2 therefore on the taxpayer’s death an estate_tax charitable deduction will be allowed under sec_2055 for the present_value of each unitrust_interest determined in accordance with sec_20_2055-2 with respect to each clut an income_tax deduction will be allowed under sec_642 for the amount actually paid to the charitable_beneficiary in a calendar_year the initial funding of each clut will not constitute a direct_skip under sec_2612 and therefore generation-skipping_transfer_tax gstt will not be imposed upon the initial funding of each clut the initial funding of each clat will not constitute a direct_skip under sec_2612 a taxable_termination under sec_2612 will occur on the expiration of the charitable_lead_unitrust term of each clut each clat and each clut will be recognized as a separate trust for gstt purposes and taxpayer’s remaining available gst_exemption may be allocated separately to each of the cluts if interest is paid to a clut in accordance with sec_26_2654-1 then under sec_26_2642-2 the denominator of the applicable_fraction will be dollar_figureb the pecuniary amount passing to the clut and the denominator will not include the amount of the interest_paid for purposes of allocating taxpayer’s remaining available gst_exemption to each clut under sec_2642 the denominator of the applicable_fraction for each clut will be dollar_figureb the amount funding the clut minus the amount allowable as a charitable deduction under sec_2055 assuming an allocation to each clut of taxpayer’s remaining available gst_exemption in an amount equal to the denominator of the applicable_fraction with respect to the clut the inclusion_ratio with respect to the clut will be zero facts under paragraph eighth of taxpayer’s proposed will the estate residue passes to the trustees named under a proposed revocable_trust agreement paragraph tenth c of the will requires taxpayer’s personal representative first to allocate taxpayer’s available gst_exemption on any federal gift_tax_return with a due_date including extensions after death only to the extent of any transfer by taxpayer during life that qualifies as a direct_skip under sec_2612 the provision further requires the personal representative to next allocate taxpayer's remaining available gst_exemption equally among the cluts created under taxpayer's revocable_trust agreement in a manner such that those trusts will have an inclusion_ratio of zero or as close as possible to zero paragraph tenth c of the will defines available gst_exemption as the taxpayer’s unused gst_exemption available at the time of death ie exemption not previously allocated by taxpayer or by operation of law to property transferred by taxpayer before death the paragraph defines remaining available gst_exemption as the gst_exemption to which taxpayer's estate is entitled after the personal representative makes any allocation with respect to lifetime direct skips described above the property transferred to the trustees under the trust agreement during the taxpayer’s life and at death will include common_stock in company article iv of the trust agreement provides for the payment after taxpayer’s death in cooperation with taxpayer’s personal representative and to the extent taxpayer’s probate_estate is insufficient of taxpayer’s debts expenses estate and death taxes and specified bequests under the will article iv further provides that the amounts allocable to charitable_bequests under article vi the clats under article vii and the cluts under article viii will not be diminished by the payment of gift gst estate inheritance_tax or other death taxes article v provides for bequests to individuals and trusts for individuals and article vi provides for bequests to charities under article vii of the trust agreement after taxpayer’s death the trustee is to distribute dollar_figurey in cash or property valued as of the distribution date or dates to each of charitable_lead_annuity trusts clats in addition the trustee will pay interest to each clat on any unpaid balance of the dollar_figurey bequests interest will be payable from taxpayer’s date of death until the clat is fully funded and the interest rate will equal percent of the rate under sec_7520 for the month of taxpayer’s death compounded annually article vii provides that of the clats the a trusts will have a charitable term of years the other clats the b trusts will each have a charitable term of years article vii provides that one of each of the a trusts and one of each of the b trusts will be named for one of taxpayer’s named in the trust agreement under article vii at the end of the charitable term of each a and b_trust the trustee will distribute the trust remainder to the for whom the trust is named if then living or if not then living to a specified trust however the remainder interests in the a and b trusts named for one particular will be distributed to a named trust whether or not survives the charitable term of the trusts if any trust that is to receive a distribution at the end of a charitable term is not then in existence the distribution will lapse and become part of the residue under article x of the trust agreement under article vii each trust will pay a guaranteed annuity to charity if charity qualifies as a charitable_organization as defined in article xv discussed below at the time of payment if charity does not so qualify the annuity will be paid to one organization that qualifies as a charitable_organization as selected by the trustee the annuity amounts for the twelve trusts will be determined under the following formula provided in article vii for the respective charitable terms the trustee shall pay such annuity amount in each taxable_year of the trust to charity from each of the a trusts using a term of thirteen years and from each of the b trusts using a term of nineteen years that will produce a present_value under sec_7520 of the internal_revenue_code for the non-charitable remainder_interest related to each of the trusts equal to or as close as possible as equal to without exceeding dollar_figurez article vii further provides that for purposes of this formula the trustee is to apply under sec_7520 the lowest available interest rate from among three months the month of taxpayer’s death or the two months preceding taxpayer’s death and the annuity amount will be fixed as of the date of taxpayer’s death based upon the applicable_interest_rate article vii provides that if the initial net fair_market_value of the trust assets for any of the trusts is incorrectly determined for federal tax purposes the trustee will pay to the charitable income_beneficiary in the case of an underpayment or receive back from the beneficiary in the case of an overpayment an amount equal to the difference between the amount properly payable and the amount actually paid article vii provides that the obligation to pay the annuity amount from each trust commences with the date of taxpayer’s death but payment may be deferred to the end of the taxable_year in which the trust is completely funded within a reasonable period from that date the trustee shall pay to in the case of a delayed payment or underpayment or shall receive from the charitable income_beneficiary in the case of an overpayment the difference between any amounts actually paid to the charities and the amounts payable plus interest on both amounts article vii a provides that the annuity amount shall be distributed from each trust in equal quarterly installments by the last day of each calendar_quarter the annuity amount shall be paid from current income and to the extent current income shall be insufficient from accumulated income and to the extent accumulated income shall be insufficient from principal including capital_gains article vii b provides that any net_income of a_trust for a taxable_year in excess of the annuity amount shall be accumulated and may be added to principal from time to time at the discretion of the trustee under article vii e the trustee is prohibited from engaging in any act of self-dealing as defined in sec_4941 of the code from retaining any excess_business_holdings as defined in sec_4943 which would subject the trust to a tax under sec_4943 from making any investments which would subject the trust to tax under sec_4944 and from making any taxable_expenditures as defined in sec_4945 and to the extent required the trustee will distribute property of any of these trusts at such time and in such manner as not to subject any trust to tax under sec_4942 under article viii the trustee is to distribute dollar_figureb in cash or in_kind valued as of the distribution date or dates to each of charitable lead unitrusts the c trusts and to each of charitable lead unitrusts the d trusts in addition the trustee will pay interest to each clut on any unpaid balance of the dollar_figureb bequest interest will be paid from taxpayer’s date of death until the clut is fully funded and the interest rate will equal percent of the rate under sec_7520 for the month of taxpayer’s death compounded annually article viii provides that the c trusts will each have a charitable term of years and the d trusts will each have a charitable term of years commencing on taxpayer’s date of death article viii provides that one of each of the c trusts and one of each of the d trusts will be named for the children of one of taxpayer’s respectively under article viii at the end of the charitable term of each c and d trust the trustee will distribute the remainder of that trust to the children or their respective issue if they predecease for whom the trust is named if none of the issue of a particular named survive the term of a c or d trust then the share that the issue would otherwise have received will be divided equally among the remaining c or d trusts for which there are surviving issue of a if none of the c and d trusts have surviving remainder beneficiaries among the issue of any of the named the remainders will become part of the residue under article x under article viii each clut will pay a unitrust_amount to charity if charity qualifies as a charitable_organization at the time of payment if charity or any successor charity as selected by the trustee does not so qualify the unitrust_amount will be paid to one organization selected by the trustee that does qualify as a charitable_organization at the time of payment the unitrust amounts for each trust will be determined under the following formula provided in article viii for the respective charitable terms the trustee shall pay for each taxable_year of the trust to charity such percent of the net fair_market_value of the trust principal valued as of the first day of each taxable_year of the trust which percent remains unchanged throughout the charitable term and is a certain determined percent for the c trusts which trusts last twenty-nine years and a different percent for the d trusts which trusts last years as will produce a present_value under sec_7520 for the non-charitable remainder_interest related to each of the c trusts and d trusts that is the greater of an amount equal to or as close as possible as equal to but not exceeding of taxpayer’s remaining available gst tax exemption as is required to be allocated among the c trusts and d trusts in paragraph tenth c of taxpayer’s last will and testament or w article viii further provides that taxpayer intends that all of taxpayer’s remaining available gst_exemption at taxpayer’s death be applied equally to the cluts resulting in an inclusion_ratio of zero or as close as possible to zero with respect to each trust article viii states that for purposes of this formula in determining the amount of the unitrust payment the trustee is to apply the lowest available federal interest rate from among three months the month of taxpayer’s death or the two months preceding taxpayer’s death and the unitrust_amount will be fixed as of the date of taxpayer’s death based upon the applicable_interest_rate article viii b provides the manner for determining the unitrust_amount in the event additional property is contributed to a clut after the first day of a taxable_year under article viii c the trustee is prohibited from engaging in any act of self-dealing as defined in sec_4941 of the code from retaining any excess_business_holdings as defined in sec_4943 which would subject the trust to a tax under sec_4943 from making any investments which would subject the trust to tax under sec_4944 and from making any taxable_expenditures as defined in sec_4945 and to the extent required the trustee will distribute property of any of these trusts at such time and in such manner as not to subject any trust to tax under sec_4942 article viii provides that the obligation to pay the unitrust_amount from each trust commences with the date of taxpayer’s death but payment may be deferred to the end of the taxable_year in which the trust is completely funded within a reasonable period from that date the trustee shall pay to in the case of a delayed payment or underpayment or shall receive from the charitable income_beneficiary in the case of an overpayment the difference between any amounts actually paid to the charities and the amounts payable plus interest on both amounts within a reasonable period between the complete funding of each clut and the final_determination for federal estate_tax purposes of the value of the noncharitable remainder the trustee will pay to the charitable income_beneficiary in the case of an underpayment or receive back from it in the case of an overpayment any difference between the amount properly payable and the amount_paid plus interest on those amounts article viii a provides that the unitrust_amount shall be distributed in equal quarterly installments by the last day of each calendar_quarter the unitrust_amount shall be paid from current income and to the extent current income shall be insufficient from accumulated income and to the extent accumulated income shall be insufficient from principal including capital_gains article viii a provides that any net_income of a_trust for a taxable_year in excess of the annuity amount shall be accumulated and may be added to principal from time to time at the discretion of the trustee article ix provides for specific bequests of stock to taxpayer’s under article x the residue of the trust assets will be distributed to charity if it qualifies as a charitable_organization defined in article xvi or if it does not to one or more organizations selected by the trustee that do qualify as charitable organizations article xii provides that any powers granted the trustee under article xii are exercisable in the trustee’s discretion but never in a manner that would jeopardize the qualification of the charitable lead trusts under sec_2055 article xii a authorizes the trustee to retain indefinitely any company common_stock even though the trustee could not properly purchase the stock as a_trust investment and retention might violate principles of investment diversification under article xii bank is appointed as trustee of each of the clats and cluts and cannot be removed until three years have elapsed after the initial funding of the trusts thereafter persons specified in article xii are granted the power to remove and replace the trustee however if bank ceases to serve any successor trustee must be a bank or trust company that is not related or subordinate within the meaning of sec_672 to any beneficiary article xii provides for removal and replacement of the trustee for a specified trust or trusts subject_to article xii by a majority in number of the then legally competent remainder beneficiaries for the specified trust or trusts if no remainder beneficiary is then legally competent and the charitable term has expired then by a majority in number of beneficiaries to whom the trust may or must then be distributed or if the charitable term has not expired then by a majority in number of beneficiaries to whom the trust would be distributable if the term then expired article xiii provides that bank will serve as trustee followed by bank subject_to article xii and under article xvi charitable_organization is defined as any organization described in sec_170 sec_2055 and sec_2522 of the internal_revenue_code it is represented that under state law the trustee is not required to pay interest to the trustee of each trust between the date of taxpayer’s death and the date that each clat and clut is fully funded even in the case of a delay in funding law and analysis estate_tax charitable deduction sec_2055 provides that for purposes of the federal estate_tax the value of the taxable_estate shall be determined by deducting from the value of the gross_estate the amount of all bequests legacies devises or transfers to a person or for_the_use_of any corporation organized and operated exclusively for religious charitable scientific literary or educational_purposes no part of the net_earnings of which inures to the benefit of any private stockholder or individual under sec_20_2055-2 the amount passing to charity must be ascertainable and determinable as of the date of death similarly under sec_20_2055-2 if the trustee is empowered to divert the property or fund in whole or in part to a noncharitable purpose the deduction is limited to that portion if any of the property which is exempt from an exercise of the power under sec_2055 the estate_tax charitable deduction is not allowable where an interest in property other than an interest described in sec_170 passes or has passed_from_the_decedent to a person or for a use described in sec_2055 and an interest other than an interest which is extinguished upon the decedent's death in the same property passes or has passed for less than an adequate_and_full_consideration in money_or_money's_worth from the decedent to a person or for a use not described in sec_2055 unless-- a in the case of a remainder_interest such interest is in a_trust which is a charitable_remainder_annuity_trust or a charitable_remainder_unitrust described in sec_664 or a pooled_income_fund described in sec_642 or b in the case of any other interest such interest is in the form of a guaranteed annuity or is a fixed percentage distributed yearly of the fair_market_value of the property to be determined yearly under sec_20_2055-2 in the case of decedents dying after date where an interest in property passes from the decedent for charitable purposes and an interest in the same property passes from the decedent for private purposes no deduction is allowed under sec_2055 for the value of the interest passing for charitable purposes unless the interest is a deductible_interest under sec_20_2055-2 the term deductible_interest includes a guaranteed_annuity_interest a guaranteed_annuity_interest is a right to receive a guaranteed annuity a guaranteed annuity is an arrangement under which a determinable amount is paid periodically but not less often than annually for a specified term or for the life or lives of an individual or individuals each of whom must be living at the date of death of the decedent and can be ascertained at such date an amount is determinable if the exact amount which must be paid under the conditions specified in the instrument of transfer can be ascertained as of the appropriate valuation_date under sec_20_2055-2 a charitable interest is a guaranteed_annuity_interest only if it is a guaranteed_annuity_interest in every respect under sec_20_2055-2 where a guaranteed_annuity_interest is in trust the instrument may provide that income of the trust in excess of the amount required to pay the guaranteed_annuity_interest shall be paid to or for_the_use_of a charity nevertheless the amount of the deduction is limited to the fair_market_value of the guaranteed_annuity_interest under sec_20_2055-2 a deduction will be allowed under sec_2055 only for the minimum amount it is evident the charity will receive thus if the date of death value of the guaranteed_annuity_interest exceeds the date of death value of the trust assets the allowable deduction is limited to the date of death value of the trust assets under sec_20_2055-2 the term deductible_interest includes a unitrust_interest a unitrust_interest is a right to receive payment not less often than annually of a fixed percentage of the net fair_market_value determined annually of the property which funds the unitrust_interest the unitrust_interest may be paid for a specified term or the life or lives of named individuals each of whom must be living at the creation of the trust under sec_20_2055-2 a charitable interest is a unitrust_interest only if it is a unitrust_interest in every respect under sec_20_2055-2 where a unitrust_interest is in trust the instrument may provide that income of the trust in excess of the amount required to pay the unitrust_interest shall be paid to or for_the_use_of a charity nevertheless the amount of the deduction is limited to the fair_market_value of the unitrust_interest under f v the present_value of a unitrust_interest is determined by subtracting the present_value of all interests in the transferred property other than the unitrust_interest from the fair_market_value of the transferred property with respect to the a trusts and the b trusts the charitable_annuity will be determined pursuant to a specified formula the annuity amounts will be ascertainable and determinable as of taxpayer’s date of death because as of that date all variables in the formula contained in article vii for determining the charitable_annuity amounts will be fixed and determinable accordingly we conclude that the charitable interest in each clat created under article vii of the proposed trust agreement will constitute a guaranteed_annuity_interest within the meaning of sec_2055 and sec_20_2055-2 therefore on the taxpayer’s death an estate_tax charitable deduction will be allowed under sec_2055 for the present_value of each guaranteed_annuity_interest determined in accordance with sec_20_2055-2 the amount of the unitrust_interest payable with respect to the c trusts and the d trusts will be determined pursuant to a specified formula the unitrust_amount will be ascertainable and determinable as of taxpayer’s date of death because as of that date all variables in the formula contained in article viii for determining the charitable unitrust amounts will be fixed and determinable accordingly we conclude that the charitable interest in each clut created under article viii of the proposed trust agreement will constitute a unitrust_interest within the meaning of sec_2055 and sec_20_2055-2 therefore on the taxpayer’s death an estate_tax charitable deduction will be allowed under sec_2055 for the present_value of each unitrust_interest determined in accordance with sec_20_2055-2 income_tax charitable deduction sec_642 provides the general_rule that in computing its taxable_income a_trust is allowed a deduction for any amount of gross_income which pursuant to the terms of the governing instrument is paid during the taxable_year for a purpose specified in sec_170 determined without regard to sec_170 sec_642 provides that the deduction allowed for a_trust is subject_to sec_681 relating to unrelated_business_income sec_681 provides that no charitable deduction is allowable to a_trust under sec_642 for any amount allocable to the trust’s unrelated_business_income for the taxable_year the term unrelated_business_income means an amount under sec_512 f the trust were exempt from tax under sec_501 by reason of sec_501 that would be computed as its unrelated_business_taxable_income under sec_512 except to the extent that the clats and cluts created under the proposed trust agreement have unrelated_business_income under sec_681 and except to the extent that contributions are nondeductible under sec_508 or sec_4948 each clat and each clut will be allowed a deduction in accordance with sec_642 for amounts of gross_income paid to the charitable_beneficiary during that taxable_year or the close of the following taxable_year if the trustee makes an election under sec_1_642_c_-1 because the deduction under sec_642 is limited to amounts of gross_income no deduction will be allowed for a distribution of principal except to the extent that the amount distributed has been included in the gross_income of the trust and provided no deduction was allowed for any previous taxable_year for the amount distributed generation-skipping_transfer_tax sec_2601 imposes a tax on every generation-skipping_transfer gst made after date sec_2611 defines a generation-skipping_transfer as either a direct_skip a taxable_termination or a taxable_distribution sec_2612 provides that the term taxable_termination means the termination by death lapse of time release of power or otherwise of an interest_in_property_held_in_trust unless-- a immediately after the termination a non- skip_person has an interest in the property or b at no time after the termination may a distribution including distributions on termination be made from the trust to a skip_person sec_2612 provides that a taxable_distribution means any distribution from a_trust to a skip_person other than a taxable_termination or a direct_skip sec_2612 provides that the term direct_skip means a transfer subject_to a tax imposed by chapter or of an interest in property to a skip_person sec_2613 provides that the term skip_person means-- a natural_person assigned to a generation that i sec_2 or more generations below the generation assignment of the transferor or a trust-- a if all interests are held by skip persons or b if-- i there is no person holding an interest in the trust and ii at no time after the transfer may a distribution including distributions on termination be made from the trust to a non-skip_person sec_2613 provides that the term non-skip_person means any person who is not a skip_person sec_2631 provides for a gst_exemption of dollar_figure adjusted for inflation as provided in sec_2631 which may be allocated by the individual or the individual's executor to any property of which the individual is the transferor for gst tax purposes under sec_2652 under sec_2631 an allocation once made is irrevocable sec_2632 states that any allocation of an individual's gst_exemption may be made at any time on or before the date prescribed for filing the individual's estate_tax_return including extensions in general the generation-skipping_transfer_tax is computed by multiplying the taxable_amount by the applicable_rate the applicable_rate is the highest federal estate_tax rate multiplied by the inclusion_ratio with respect to the transfer under sec_2642 the inclusion_ratio is the excess if any of over the applicable_fraction determined for the trust from which such transfer is made the applicable_fraction is a fraction - a the numerator of which is the amount of the gst_exemption allocated to the trust and b the denominator of which is - i the value of the property transferred to the trust reduced by ii the sum of i the federal estate_tax or state death_tax actually recovered from the trust attributable to such property and ii any charitable deduction allowed under sec_2055 and sec_2522 with respect to the such property under sec_2642 any allocation of gst_exemption to property transferred as a result of the transferor’s death is effective as of the date of death sec_26_2642-2 of the generation-skipping_transfer_tax regulations provides that in determining the denominator of the applicable_fraction with respect to a pecuniary_bequest if a pecuniary payment is satisfied with cash the denominator is the pecuniary amount if property other than cash is used to satisfy a pecuniary payment the denominator of the applicable_fraction is the pecuniary amount only if payment must be made with property on the basis of the value of the property on -- a the date of distribution or b a date other than the date of distribution but only if the pecuniary payment must be satisfied on a basis that fairly reflects net appreciation and depreciation occurring between the valuation_date and date of distribution in all of the assets from which the distribution could have been made under sec_2651 any organization described in sec_511 any charitable_trust described in sec_511 and any governmental entity is assigned to the transferor’s generation under sec_2652 the term transferor means in the case of any property subject_to the estate_tax the decedent sec_2652 provides that for purposes of chapter a person has an interest in the property held in trust if at the time the determination is made the person-- a has a right other than a future right to receive income or corpus from the trust b is a permissible current recipient of income or corpus from the trust and is not described in sec_2055 or c is described in sec_2055 and the trust is -- i a charitable_remainder_annuity_trust ii a charitable_remainder_unitrust within the meaning of sec_664 or iii a pooled_income_fund within the meaning of sec_642 sec_2654 provides that for purposes of chapter the portions of a_trust attributable to transfers from different transferors are treated as separate trusts and substantially separate and independent shares of different beneficiaries in a_trust are treated as separate trusts except as provided above a single trust will not be treated a sec_2 or more trusts under sec_26_2654-1 if a person holds the current right to receive a mandatory nondiscretionary and noncontingent payment of a pecuniary amount at the death of the transferor from an inter_vivos_trust that is includible in the transferor’s gross_estate or a testamentary_trust the pecuniary amount is a separate and independent share if the trustee is required to pay appropriate interest under sec_26_2642-2 to the person and if payable in_kind the pecuniary amount is payable on the basis of the date of distribution value sec_26_2642-2 provides that appropriate interest means that interest must be payable from the date of death of the transferor to the date of payment at a rate a at least equal to the statutory rate of interest if any applicable to pecuniary bequests under the law of the state whose law governs the administration of the estate_or_trust or if no such rate is indicated under applicable state law percent of the rate that is applicable under sec_7520 at the transferor’s death and b not in excess of the greater of the statutory rate of interest if any applicable to pecuniary bequests under the law of the state whose law governs the administration of the estate_or_trust or percent of the rate that is applicable under sec_7520 at the transferor’s death at taxpayer’s death the trustee will fund each of the cluts with dollar_figureb a unitrust_interest will be paid to charity during the charitable term of the clut on termination of the charitable term the remainder will be distributed among of taxpayer if charity does not qualify as a charitable_organization under sec_170 sec_2055 and sec_2522 then the unitrust_amount will be paid to one other specified charity that does so qualify under sec_2651 charity is assigned to the same generation as the generation of the transferor and charity has an interest in each clut as defined in sec_2612 the cluts will not be skip persons under sec_2613 accordingly we conclude that the proposed pecuniary bequests to the cluts will not constitute direct skips and therefore no generation-skipping_transfer_tax will be imposed upon the transfer to the cluts under the terms of the trust for similar reasons we conclude that the proposed pecuniary bequests to the clats will not constitute direct skips under sec_2612 a taxable_termination occurs upon the termination of an interest_in_property_held_in_trust in the instant case charity will have an interest as defined in sec_2652 in each clut during the term of the charitable unitrust of the clut at the end of the charitable term charity’s interest will terminate and only skip persons taxpayer’s or their issue will have interests in or rights to distributions from each clut thus we rule that a taxable_termination under sec_2612 will occur on the expiration of the term of the charitable_lead_unitrust of each clut under article vii at taxpayer’s death each clat is to be funded with dollar_figurey a pecuniary amount under article viii at taxpayer’s death each clut is to be funded with dollar_figureb a pecuniary amount under article vii and article viii the pecuniary amount is payable in cash or in_kind based on date of distribution values further the trustee is required to pay interest to the respective clat or clut between the date of death and the date the trust is fully funded equal to percent of the sec_7520 interest rate for the month of taxpayer’s death it is represented that state law does not require the payment of interest between the date of death and date of funding the interest payable will be appropriate interest under sec_26 b i and the pecuniary amount_paid to each clat and each clut will be a separate and independent share under sec_26 a ii for gstt purposes consequently we conclude that each bequest to a clat and each bequest to a clut will be recognized as a separate share for gstt purposes so that taxpayer’s remaining available gst_exemption may be allocated separately to each of the cluts pursuant to article viii and as required under sec_26_2642-2 any payment in_kind in satisfaction of a pecuniary amount will be made based on the date of distribution value of the property accordingly we rule that under sec_26_2642-2 with respect to each clut if funded in cash or in_kind the denominator of the applicable_fraction will be dollar_figureb the pecuniary amount payable to the clut the denominator will not include the amount of the interest_paid if funded in cash finally we rule that for purposes of allocating taxpayer’s remaining available gst_exemption to each clut under sec_2642 the denominator of the applicable_fraction for each clut will be dollar_figureb the amount passing to each clut under the terms of the trust minus the amount allowable as a charitable deduction under sec_2055 with respect to the clut assuming an allocation to each clut of taxpayer’s remaining available gst_exemption in an amount equal to the denominator of the applicable_fraction for the clut the inclusion_ratio for the clut will be zero except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code in particular we express no opinion as to whether or not the charitable_beneficiary designated in the proposed trust agreement is described in sec_170 sec_170 sec_2055 and sec_2522 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours george l masnik chief branch enclosure copy for sec_6110 purposes
